Citation Nr: 9933118	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-11 870	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to August 
1982.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices in Des 
Moines, Iowa (RO).

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in July 1998 and an Informal Hearing Presentation 
dated September 1998, the veteran and her representative 
claimed that the RO had clearly and unmistakably erred by 
denying the veteran service connection for a right knee 
disorder in June 1983.  The representative also asserted that 
because this matter is inextricably intertwined with the 
issue now on appeal, both issues should be remanded to the 
RO.  The Board disagrees.  Regardless of the disposition of 
the issue on appeal, the RO may subsequently consider and 
grant the veteran's raised claim of clear and unmistakable 
error, thereby avoiding prejudice to the veteran.  In light 
of this fact, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a right knee disorder in June 1983.  

2.  The RO notified the veteran of its decision and advised 
her of her appellate rights by letter dated July 1983, but 
the veteran did not submit a notice of disagreement with the 
RO's June 1983 decision.

3.  The evidence associated with the claims file subsequent 
to the RO's June 1983 denial bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself and in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for a right knee disorder is not plausible inasmuch as it is 
not supported by a medical opinion establishing a link 
between the right knee disorder and the veteran's period of 
active service or her service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The RO's June 1983 decision denying entitlement to 
service connection for a right knee disorder is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a right 
knee disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1998).

3.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The question before the Board is whether the veteran has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for a right 
knee disorder.  The RO initially denied the veteran service 
connection for a right knee disorder in June 1983.  The basis 
of the RO's denial is unclear.  However, the RO considered 
the veteran's service medical records and a May 1983 VA 
examination report, and noted that the veteran sustained a 
left, but not right knee, injury in service and had bilateral 
knee problems prior to entering service.  The RO notified the 
veteran of its decision and advised her of her appellate 
rights by letter dated July 1983.

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If no NOD is filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c).  The veteran 
in this case did not file an NOD with the RO's June 1983 
decision; therefore, the decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 
Vet.App. 216 (1994); Suttman v. Brown, 5 Vet.App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  Elkins v. West, 12 Vet.App. 209, 218-
219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the claim is 
found to be not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet.App. 
203, 206-207 (1999).  If the claim is found to be well 
grounded, the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step, which requires 
an adjudication of the merits of the claim.  Id.  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet.App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claims file since the RO's June 1983 decision includes: (1) 
VA examination reports dated April 1984, April 1986, August 
1998, and September 1998; (2) VA outpatient treatment records 
dated 1997 and 1998; and (3) statements of the veteran and 
her representative dated February 1998, March 1998, December 
1998, February 1999, and September 1999.

The evidence presented subsequent to the RO's June 1983 
denial is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds that it is new.  The Board also finds that 
the evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  The Board bases this 
finding on the fact that the new evidence, in particular, the 
August 1998 VA examination report, contradicts one of the 
findings of the June 1983 denial, specifically, that the 
veteran had no right knee disorder in service.  Clearly, this 
new evidence suggests that, regardless of when it became 
manifest, a right knee disorder existed at the time the 
veteran sustained her left knee injury in 1982.

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection a right knee disorder is reopened.  The Board must 
now determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Elkins, 12 Vet.App. at 218-119; 
Winters, 12 Vet.App. at 206-207.  

A "well-grounded" claim is one that is plausible, capable 
of substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To establish a well-
grounded claim for service connection, the veteran must 
submit: 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995). 

In this case, on enlistment examination in June 1982, the 
veteran marked that she had had no swollen or painful joints, 
broken bones, arthritis, bone or joint deformities, or trick 
or locked knee, and the examining physician noted no knee 
abnormalities.  In July 1982, the veteran sought aid after 
she stepped in a hole and heard her left knee pop.  She 
reported a history of bilateral subluxated patellae seven to 
eight months previously.  In the emergency room, she was 
diagnosed with a left knee sprain, but no right knee 
disorder.  Subsequently, an orthopedist diagnosed 
chondromalacia and overuse syndrome.  Several days later, the 
veteran reported to Physical Therapy Section with bilateral 
knee pain of six years duration.  Bilateral chondromalacia 
patellae was diagnosed.  Thereafter, in July and August 1982, 
the veteran sought additional knee treatment and underwent 
physical therapy.  During one of these visits, chondromalacia 
and overuse syndrome were again diagnosed.  

The veteran's service medical records clearly establish that 
the veteran had bilateral chondromalacia patellae at the time 
she sprained her left knee in July 1982, a couple of weeks 
after entering service.  According to histories reported by 
the veteran for treatment purposes, she had bilateral knee 
pain and bilateral subluxated patellae prior to her entrance 
into the service.  (The veteran is not entitled to the 
presumption of sound condition under 38 U.S.C.A. § 1132, as 
she was not on active service for at least six months).  

Post-service medical records, including May 1983 and August 
1998 VA examination reports and VA outpatient treatment 
records dated in 1997 and 1998, clearly establish that the 
veteran currently has a right knee disorder that has been 
diagnosed as chondromalacia patellae, lateral compression 
syndrome, and status post release bilaterally.  However, 
there is no evidence establishing a link between any of these 
knee conditions and the in-service incurrence or aggravation 
of a right knee disorder.  See Gonzales v. West, No. 95-1218 
(U.S. Vet. App. Jan. 20, 1998) (noting that in cases of in-
service aggravation, the record must include competent 
medical evidence of a nexus between a current disorder and 
the in-service aggravation of that disorder).  

There is also no evidence establishing a link between the 
veteran's right knee disorder and her service-connected left 
knee disability.  In August 1998, a VA examiner opined that 
it was doubtful that the right knee disorder resulted from 
the in-service left knee injury, but probable that it arose 
from the same mechanisms that caused the left knee 
compression syndrome.  The VA examiner did not indicate that 
the mechanisms mentioned were manifested during the veteran's 
less than two-month period of service on active duty.  In an 
addendum dated September 1998, the VA examiner reiterated 
that the veteran's contralateral right knee disorder was not 
secondary to her left knee injury.

In written statements, the veteran has related her right knee 
disorder to service and/or to her service-connected left knee 
disability.  However, the veteran's testimony in this regard 
does not constitute competent medical evidence of such a 
relationship.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Inasmuch as the veteran's claim is not 
supported by a medical opinion linking her current right knee 
disorder to in-service incurrence or aggravation of a right 
knee disorder or her service-connected left knee disability, 
it is not plausible and must be denied as not well grounded.


ORDER

Service connection for a right knee disorder is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

